Citation Nr: 1603607	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  06-07 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a service-connected lumbar spine disability, prior to September 27, 2000.

2.  Entitlement to a disability rating in excess of 40 percent for a service-connected lumbar spine disability, to include whether a separate disability rating is warranted for associated neurologic symptoms including radiculopathy of the lower extremities, since September 27, 2000.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1959 to August 1963. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the case in June 2012 and February 2013 for additional development.  

In the February 2013 remand, the Board noted that in September 1994, the Veteran filed a claim for an increased rating for his service-connected lumbar spine disability, and following the issuance of the November 1994 rating decision in which the claim was denied, he appealed the decision to the Board.  In May 1997, the Board remanded the matter to the RO for to afford the Veteran a requested Board hearing.  When the case was returned to the Board, the matter was again remanded to the RO for additional development in March 1999.  The remand directives specifically stated that if any benefit sought remained denied following completion of the development, the Veteran was to be furnished a supplemental statement of the case, and thereafter, the case was to be returned to the Board.  

A supplemental statement of the case was not issued and the matter was not returned to the Board.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board in the February 2013 remand noted that it errs as a matter of law when it fails to ensure compliance with remand orders.  Id.  

Thus, though the RO construed subsequent correspondences from the Veteran as new claims for an increased rating for the service-connected lumbar spine disability, to include his December 2002 and September 2004 correspondence, and issued corresponding rating decisions in January 2003 and March 2004, as well as in June 2011, in all of which a higher rating was denied, they were not new claims.  

Absent issuance of an SOC following the March 1999 remand, the Veteran was denied his right to appeal and the November 1994 rating decision remains pending.  The Board therefore recharacterized the issues on appeal to comport with the procedural status of the appeal. 

In the instant decision, the Board notes that the Veteran perfected an appeal for an increased disability rating for his low back disability even before the claim for increase filed in September 1994.  The Veteran initially filed a claim for increased disability compensation for his low back on March 27, 1991.  The RO denied this claim in a May 1991 rating decision.  The Veteran filed a notice of disagreement in March 1992, and the RO issued a statement of the case in April 1992.  The Veteran subsequently perfected his appeal in a May 1992 VA Form 9 Substantive Appeal.  In a March 1993 decision, a hearing officer awarded a 20 percent rating for the Veteran's low back disability, stating that this increase was considered to be a complete grant of the benefits sought.  However, this increase did not constitute a full grant of the benefits sought, and the matter remained in appellate status.  Therefore, the Board finds that the issue of entitlement to an increased rating for a low back disability was in appellate status back to March 27, 1991, the original date of the Veteran's claim.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, like the December 2002 and September 2004 correspondences, the September 1994 correspondence from the Veteran is not a new claim.  The appeal period before the Board presently extends back to March 27, 1991.  

The Board notes that the RO issued an October 2000 rating decision increasing the evaluation for the Veteran's lower back disability to 40 percent, effective September 27, 2000.  As noted above, the increase to 40 percent does not constitute a full grant of the benefits sought and the issue remains in appellate status.  See AB v. Brown.  

The Veteran testified before a member of the Board in a December 1998 hearing.  The Board member who conducted the December 1998 Board hearing is no longer employed at the Board.  In a July 2013 statement, the Veteran confirmed that he does not desire a hearing before another Veterans Law Judge.  A transcript of the December 1998 Board hearing is associated with the claims file.  

In the February 2013 remand, the Board added the issue of entitlement to a TDIU, finding the issue was raised by the record and intertwined with the Veteran's claim for an increased disability rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to September 27, 2000, the Veteran's low back disability resulted in severe intervertebral disc syndrome.

2.  From September 27, 2000, to February 24, 2011, the Veteran's slow back disability did not result in ankylosis, incapacitating episodes having a duration of at least six weeks in in a 12 month period, or pronounced intervertebral disc syndrome.  

3.  Beginning on February 24, 2011, the Veteran's low back disability caused incapacitating episodes having a total duration of at least 6 weeks in a year.

4.  The Veteran does not have radiculopathy in his lower extremities.

5.  The Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation during any time subject to this appeal.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for the Veteran's service-connected disability of the low back have been met prior to September 27, 2000. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002), 5293 (2003), 5237-5243 (2015).

2.  From September 27, 2000, to February 24, 2011, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected disability of the low back have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2002), 5293 (2003), 5237-5243 (2015).

3.  Beginning February 24, 2011, the criteria for a disability rating of 60 percent for a low back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, DC 5243 (2015).

4.  For the entire appeal period, the criteria for the assignment of separate disability ratings for radiculopathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, DCs 5237-5243, 4.124(a), DC 8520 (2015).

5.  The criteria for TDIU have not been met for any period of time on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.16 (a) (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was filed until VA makes a final decision on the claim." Hart v. Mansfield, 21 Vet. App. 505, at 509 (2007).   This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date. 38 U.S.C.A. § 5110 (b) (2) (West 2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  The factors of joint disability include more movement than normal, less movement than normal, weakened movement, incoordination, excess fatigability, painful movement, swelling, deformity, or disuse atrophy.  38 C.F.R. § 4.45 (2015).  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).

Back

The Veteran's initially filed a claim for an increased disability rating on March 27, 1991.  Thus, the Board will consider evidence from the period one year before March 27, 1991.  See Hart v. Mansfield.  

Service connection was initially granted for myositis of the lumbar spine.  The Veteran's primary disability of the lumbar spine is presently arthritis and degenerative disc disease.  A November 2010 VA examination report indicates that the Veteran's myositis is a separate muscle disability unrelated to degenerative disc disease and the RO has not considered rating the Veteran's service-connected low back disability with consideration of degenerative disc disease.  However, a September 2000 VA Compensation and Pension examination opinion indicated that the Veteran's degenerative changes of the lumbar spine were a result of his service-connected low back disability.  Based on this, the Board concludes that service connection is in effect for all manifestations of the Veteran's low back disability, including degenerative disc disease.  Accordingly, consideration of rating of the Veteran's service-connected low back disability must be conducted under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

During the pendency of the Veteran's appeal, changes were made twice to the Schedule for Rating Disabilities as it applies specifically to disabilities of the spine. One revision was effective beginning on September 23, 2002 and the other on September 26, 2003.  The Board considers all versions of the regulations and applies the version most favorable to the claimant but can only apply the revised regulations beginning on the effective date of the respective revision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5289 provided that favorable ankylosis of the lumbar spine was assigned a 40 percent rating and unfavorable ankylosis of the lumbar spine was assigned a 50 percent rating. 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, ratings for limitation of motion of the lumbar spine were assigned under Diagnostic Code 5292.  Severe limitation of motion was assigned a 40 percent rating, and moderate limitation of motion was assigned a 20 percent rating 

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 provided ratings for lumbosacral strain.  A 40 percent rating was assigned for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions.  A 20 percent rating was assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  

Prior to September 23, 2002, Diagnostic Code 5293 provided for assignment of a 60 percent rating for pronounced IVDS; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief. Severe, moderate, and slight IVDS were assigned 40, 20, and 10 percent ratings, respectively. 38 C.F.R. § 4.71a (2002). 

Revised effective September 23, 2002, Diagnostic Code 5293 provided that IVDS was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method resulted in a higher rating.  A 60 percent rating was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 40 percent rating was assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. 38 C.F.R. § 4.71a (2002). 

Note (1) explained that for purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so. 

Note (2) directed the rater that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. It also directed the rater to evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

The revision effective September 26, 2003 did away with most of the different criteria for evaluating differently diagnosed spine conditions and created a General Formula for Diseases and Injuries of the Spine (General Formula) to be used unless IVDS is evaluated based on incapacitating episodes.  Ratings for IVDS based on incapacitating episodes did not substantively change from the September 23, 2002 revision.  Diagnostic Codes remained distinct but were renumbered from 5235 to 5243, with 5243 designated for IVDS.  The term "thoracolumbar spine" replaced the "lumbar spine" and "dorsal spine" terminology.  The General Formula ratings applied with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

For a veteran who does not have a service-connected cervical spine disability, the highest rating available under the General Formula is 50 percent rating, which is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). 

Note (1) again directed the rater to rate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code. 

Note (2) (see also Plate V.) defined normal range of motion of the spine for VA compensation purposes. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

As noted in the introduction, the Veteran filed a claim for an increased rating for his low back disability in September 1994.  The Veteran was in receipt of a 20 percent rating for his low back until September 27, 2000.  Beginning that date, the RO increased the Veteran's rating from 20 percent to 40 percent for his low back.  The Board will analyze whether higher disability ratings are warranted at any point during these appeal periods.  

Prior to September 27, 2000

VA first afforded the Veteran an examination in January 1993.  During the clinical interview, Veteran reported having spasms after prolonged standing.  An examination showed visible paraspinal muscle spasms.  The right side showed more spasms than the left.  Forward flexion ended at 45 degrees.  Right and left tilt ended at 15 degrees.   Left rotation ended at 60 degrees.  Right rotation ended at 55 degrees.  Reflexes were equal and active bilaterally.  The examiner noted that there was possibly some decreased sensation to pinprick bilaterally in the L3-L4 distribution.  Radiographic images showed degenerative disc disease in the L5-S1 joints, associated with osteoarthritis.  

Subsequently, the Veteran underwent another VA examination in May 1994.  The Veteran reported having muscle spasms which radiated to the tailbone and up to both buttocks.  The Veteran reported this pain occurred daily but especially was brought on by bending, lifting, or any strenuous movement.  An examination showed tenderness over the lumbosacral joint and to either side.  A straight leg raise test was positive bilaterally with ipsilateral radiation of pain.  Range of motion showed forward flexion ending at 65 degrees but with pain at 25 degrees.  Extension ended at 25 degrees.  Bilateral lateral flexion ended at 15 degrees.  Rotation to the left ended at 18 degrees.  Rotation to the right ended at 16 degrees.  The examiner found objective evidence of pain on motion, noting that the Veteran's range of motion was restricted by pain in his lower back, the actual limits listed above.  The examiner cited to January 1993 radiographic images, which revealed disc disease at L5-S, associated with osteoarthritis.  The examiner diagnosed the Veteran with disc disease in that same joint and radicular nerve irritation.  

VA outpatient notes from September 1994 document the Veteran receiving treatment for his back pain. The attending physician noted the back pain was a severe problem, but the Veteran was not willing to go for surgery at that time.  April 1995 VA treatment notes document the Veteran complaining of radiating back pain for the previous two weeks.  The treatment provider noted a history of chronic pain and the x-rays in the Veteran's medical records documenting arthritis.  The attending physician diagnosed the Veteran with left sciatica.  Subsequent records from July 1996 document the Veteran reporting pain in the low back that radiated down to the right side.  

Records from the SSA document a January 1995 evaluation of the Veteran's low back pain with occasional radiation up and down.  The examination showed moderate decrease in range of motion of the Veteran's lumbar spine with some paraspinal muscle spasms and tenderness.  Specifically, flexion ended at 60 degrees, extension ended at 20 degrees, bilateral lateral bend and rotation ended at 20 degrees.  X-ray images from that time showed disc space narrowing at L5-S1 with subchondral sclerosis.  The treating physician reached an impression of low back pain, probably secondary to degenerative joint disease of the lumbar spine.  

Based on this evidence, and VA treatment records, SSA issued an April 1996 decision that, in part, found that the Veteran had severe impairment of the low back pain with radiculopathy due to degenerative disc disease and arthritis prior to May 1995.

VA records next document an August 1996 VA radiographic report, which showed severe loss of height of the L5-S1 disc with mild reactive degenerative spurring.  There was also gas within the degenerative disc.  The vertebral heights were normal with no evidence of fractures, subluxations, or destructive bony lesions.  The visualized SI joints were unremarkable.  The interpreting staff provided an impression of severe degenerative discogenic disc disease at the L5-S1 level.  

Of record is a December 1996 initial consultation report from the Veteran's private treatment provider.  The attending physician noted a long history of low back pain dating back to 1960, when the Veteran was in the military.  The Veteran described the pain as beginning in the midpoint of the low back and radiating to the coccyx and then outward to both hips.  The Veteran described often having right leg symptoms involving numbness and tingling along the lateral thigh, posterior calf, and then radiating along the dorsal foot.  A physical examination showed guarded posture and body movement so as to minimize movement of the thoracolumbar spine.  Straight leg raising was inhibited due to deconditioning factors such as tight hamstrings as well as pain in the low back.  Patrick's maneuver was negative bilaterally.  There was no motor weakness noted upon manual muscle testing of all major groups of the lower extremities.  There was a perceived dullness to sensation along the anterolateral aspect of the right leg, posterior calf, and dorsum of the foot.  Palpatory and structural evaluation revealed no significant leg length discrepancy with tenderness at the L5 sacral junction and in the soft tissues of the SI joint region.  Planes of motion were decreased by more than 50 percent.  The attending physician diagnosed the Veteran with chronic mechanical low back pain aggravated deconditioning factors, no clinical evidence of radiculopathy, and a history of lumbar degenerative disc disease and osteoarthritis, not substantiated at the time of the December 1996 assessment through radiographic images.  

January and April 1997 private treatment notes show the Veteran receiving treatment for low back and leg pain.  The treatment provider noted continued tenderness, in the lumbar, sacral, paraspinals, and coccyx.  There was no evidence of acute radiculopathy.  The Veteran was assessed with chronic back pain, lumbar disc disease with spondylosis, and coccyodynia.  

Next, is an April 1997 letter from the Veteran's physical therapist.  The therapist noted the Veteran's history of L5-S1 spondylosis and degenerative disc disease, with intractable pain of the coccyx due to the Veteran's military injury.  The therapist opined that the Veteran was unable to pursue gainful employment as a result his back disability.  She further noted that the Veteran's back disability manifested as severe and chronic low back pain.  The letter did not contain any mention of functional impairment attributable to the Veteran's back disability.  

At his December 1998 Board hearing, the Veteran testified that his back disability caused muscle spasms, constant pain, limitation of motion, stiffness, and pain radiating down the right leg.  He also noted difficulty with bending, lifting, pushing, and pulling.  The Veteran testified that the pain in his back was a daily occurrence that was made worse depending on his activities.  He wore a rigid back brace that was issued by VA.  Regarding right leg pain, the Veteran also testified that he experienced occasional numbness there.  He also testified that he had numbness sometimes in the toes on his left lower extremity, but no pain.  Next, the Veteran testified that he was bedridden at times due to his back disability.  If he did not overexert himself, he would need to be bedridden "one a week."  However, if he did overexert himself, he would be "down for three weeks."  

The Board has thoroughly reviewed the evidence of record prior to September 27, 2000, and finds that an increased disability rating of 40 percent is warranted under DC 5293 for IVDS.  The Veteran's back disability resulted in severe symptoms during that time period.  Additionally, this diagnostic code is proper because it accounts for the Veteran's subjective symptoms compatible with sciatic neuropathy in the right lower extremity, and, to a lesser extent, the left lower extremity.  38 C.F.R. § 4.71a, DC 5293 (2002).  A disability rating of 60 percent is not warranted under DC 5293 because the evidence of record does not suggest the Veteran's back disability approximated pronounced IVDS.  The evidence shows the Veteran's back disability caused pain, numbness, spasms, difficulty in motion, and reduced sensation.  Further, while some reports indicated the Veteran had radiculopathy of the lower extremities, others found no acute evidence of such symptoms.  Thus, any neurologic impairment of the lower extremities was not of such severity to be constant.  

The Board is assigning a 40 percent disability rating for the Veteran's low back disability prior to September 27, 2000.  Accordingly, application of DCs 5292 and 5295 is not warranted because the maximum available benefit under those codes does not exceed the already awarded disability rating.  Further, application of DC 5289 for spine ankylosis is not warranted because no evidence during this appeal period shows that the Veteran had any form of ankylosis of the lumbar spine, precluding a 50 percent disability rating.  

In summary, the Board finds that an increased disability rating of 40 percent, but no higher, is warranted for the Veteran's low back from March 27, 1991, to September 26, 2000, as the evidence shows the Veteran's low back disability resulted in severe IVDS.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

From September 27, 2000 to September 22, 2002

The Board remanded the Veteran's claim in March 1999 to provide an examination that determined the nature and severity of his low back disability.  VA consequently afforded the Veteran an examination on September 27, 2000.  The Veteran reported pain, weakness, stiffness, fatigability, and lack of endurance related to his lower back.  He also had coccygeal pain.  The Veteran reported having several flare-ups per day of moderate to severe intensity, lasting from one hour to several hours depending on the causative activity.  Precipitating factors were walking, standing, bending, lifting, and sitting in the same position for more than one hour.  Alleviating factors were rest and medications.  The Veteran described 50 percent additional limitation of motion and functional impairment during a flare-up.  The Veteran used a soft lumbar brace with no improvement noted.  

Range of motion testing showed flexion ending at 30 degrees with pain beginning at 20 degrees, extension ending at 15 degrees, right lateral flexion to 20 degrees, and left lateral flexion to 30 degrees.  Rotation to the right ended at 20 degrees.  Rotation to the left ended at 30 degrees.  Pain, fatigue, and lack of endurance following repetitive-use testing or during flare-ups produced an additional limitation of motion estimated at 20 to 30 percent.  The examiner found that pain had a major functional impact.  There was pain at deep palpation at L5.  There were no postural abnormalities or fixed deformity.  The examiner noted marked paravertebral muscle spasms on the right side.  Deep tendon reflexes were normal.  Sensorium was decreased on the right leg.  The tuning fork was also decreased on the right leg.  

The examiner diagnosed the Veteran with degenerative joint disease at L5-S1 by x-rays and MRI.  The examiner opined that the Veteran's back disability, to include degenerative joint disease, was part and parcel of his service-connected lumbosacral myositis.  Symptoms related to the back disability were pain, weakness, stiffness, easy fatigability, poor endurance, and cramps in his back.  

VA treatment records from September 2000 to September 2002 document the diagnosis of degenerative disc disease of the lumbar spine.  However, they do not provide any evidence pertinent to the severity of the Veteran's low back disability during the appeal period.  

After a thorough review of the record, the Board finds that a disability rating higher than 40 percent is not warranted for this appeal period.  As noted previously, application of DCs 5292 and 5295 is not warranted because the maximum available benefit under those codes does not exceed the already awarded disability rating.  Further, application of DC 5289 for spine ankylosis is not warranted because no evidence during this appeal period shows that the Veteran had any form of ankylosis of the lumbar spine, precluding a 50 percent disability rating.  Additionally, the Veteran's back disability has not been shown to be pronounced IVDS during this period, which precludes a higher disability rating under DC 5293.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

From September 23, 2002, to September 25, 2003

The Veteran is currently in receipt of a 40 percent disability rating for this period on appeal.  For the following reasons, the Board finds that a higher rating is not warranted.  

The Veteran submitted a statement in December 2002 reporting that his back disability continued to become significantly worse.  He requested a higher disability rating for his back.  

Radiographic images from May 2003 show lower lumbar and lumbosacral bilevel disc derangement.  

In another statement submitted in September 2003, the Veteran described his low back disability becoming worse.  

The Board finds that a higher rating under the then-revised regulations for IVDS is not warranted.  The evidence does not show that the Veteran suffered from incapacitating episodes due to IVDS having a total duration of at least six weeks during the 12 months during and after this appeal period.  Additionally, as noted previously, a higher disability rating is not warranted under DCs 5292 and 5295, as those ratings provide a maximum available benefit of 40 percent, a rating the Veteran already has.  Thus, a disability rating in excess of 40 percent for the Veteran's low back disability during this portion of the appeal period is not warranted.  There is no reasonable doubt to be resolved in this matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Beginning September 26, 2003

The Veteran is in receipt of a 40 percent disability rating for this period on appeal.  As noted above, September 26, 2003, is the effective date of the revisions to VA regulations that are currently in effect.  Therefore, in order for the Veteran to merit a higher disability rating, he must either show that he suffers from unfavorable ankylosis of the lumbar spine or that his IVDS causes incapacitating episodes having a duration of at least six weeks during a 12 month period.  

The General Rating Formula applies with or without symptoms such as pain. DeLuca and associated regulations do not apply because a 40 percent evaluation is the maximum allowable disability rating for limitation of motion of the thoracolumbar spine. See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted unless there is ankylosis present, as noted previously. See 38 C.F.R. § 4.71a, DCs 5235-5243.

VA afforded the Veteran an examination for his spine in January 2004.  During the clinical interview, the Veteran reported the onset of pain five years earlier in the right leg from the right buttock down to the posterolateral aspect of the thigh, to the right calf down to the sole of his right foot.  The Veteran described having flare-ups two or three times per year which would last anywhere from two to twelve hours.  The Veteran described the use of a back brace periodically when he had to ride or mow the lawn, or other similar chores.  The Veteran denied ever being told by a doctor to be at bed rest.  

Range of motion testing showed flexion ending at 45 degrees, extension ending at 25 degrees, lateral bend bilaterally ended at 20 degrees.  The examiner did not measure rotation of the lumbar spine because such motion normally increased the back pain.  The Veteran had strait-leg raising to approximately 80 degrees in the sitting position on both sides.  Supine, he had straight-leg raising to 25 degrees on both sides.  The examiner found no discernible muscle spasm in his lumbar spine and no tenderness on superficial or deep palpation.  He had some tenderness on palpation of his coccyx.  The Trendelenburg test for weakness of the gluteal muscles was negative.  He had symmetrical deep tendon reflexes at the knees and ankles.  There was no weakness of great-toe extensor function consistent with the L5 nerve root.  There was also no weakness of dorsiflexion or plantar flexion of the feet.  The examiner found no sensory deficit in either foot.  The Veteran had good dorsalis pedis pulses and posterior tibial pulses bilaterally.  

The examiner found evidence of spondylosis or arthritic change in the low back.  The examiner noted review of an MRI report in the Veteran's medical record suggesting compression of the S1 nerve root at the L5-S1 level.  The clinical examination did not produce any findings consistent with nerve root compression on a clinical basis.  Again, the examiner reiterated that there was no evidence of lumbosacral radiculopathy.  

VA treatment records document the Veteran complaining of back pain during this time period.  However, they do not document any symptoms pertaining to the severity of the Veteran's low back disability.  Significantly, they do not record the Veteran being prescribed bedrest by a physician.  

March 2009 VA records document an MRI of the Veteran's spine.  It showed degenerative discopathy of the lumbar spine with diffuse disc bulges with no evidence of central canal stenosis, and degenerative facet arthropathy with bilateral nerve root impingement  

In July 2010, the Veteran submitted a correspondence stating that his back condition had progressively worsened.  He described increased symptoms which included pain and numbness that radiated down both legs.  The Veteran also described spasms in his lower back as well as decreased range of motion.  

VA subsequently afforded the Veteran an examination in November 2010.  In reviewing the medical history, the examiner found no history of urinary incontinence, urgency, retention requiring catheterization, or frequence.  There was no evidence of nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  The examiner noted no history of fatigue, but found the Veteran's spine disability resulted in decreased motion, stiffness, weakness, spasms, and pain in the lumbar portion of the spine.  The examiner found no radiation of pain.  He also noted there were no incapacitating episodes related to the Veteran's spine disease.  

Range of motion testing showed flexion ending at 30 degrees, extension ending at 15 degrees, and bilateral rotation and lateral flexion ended at 15 degrees.  The examiner found objective evidence of pain on motion, and there was objective evidence of pain following repetitive-use testing.  The examiner found that there were no additional limitations after three repetitions of range of motion.  Reflex testing showed normal peripheral nerve reflex, knee jerk, ankle jerk and plantar flexion.  All sensory examination findings were normal as well.  Lasegue's sign test was positive bilaterally, however.  The examiner conducted a non-organic physical signs test, showing right and left leg lift to 10 degrees with lumbar and bilateral hip pain.

The examiner cited to March 2009 MRI images, which showed lumbar disc disease.  She concluded by stating there was no diagnosis of bilateral lower extremity radiculopathy.  

The Veteran underwent radiographic imaging of his spine in September 2011.  The x-ray images showed moderate to severe multi-level degenerative disc changes throughout the spine, most advanced at L4-L5 and L5-S1.  There was prominent spurring at L2-L3.  A subsequent MRI taken in October 2011 showed discogenic degenerative changes and facet joint arthropathy within the lumbar spine with findings not appreciably changed since the March 2009 MRI.  There was diffuse mild posterior disc bulging with a concomitant small focal right paracentral posterior disc extrusion at L5-S1 noted with the extrusion abutting the anterior aspect of the right S1 nerve with the lateral recess causing mild right-side lateral recess stenosis, also an unchanged finding.  There was minimal spinal stenosis at L4-L5, high grade left-sided neuroforaminal narrowing at L4-L5 and partial neuroforaminal narrowing bilaterally at L3-L4, on the right side at L4-L5, and bilaterally at L5-S1.  All these findings were unchanged from the previous MRI.  

Next, the Veteran submitted a February 24, 2012, statement from Dr. S.W.W., the Veteran's treating physician at the VA medical center.  The statement indicated the Veteran's back disability caused incapacitating episodes of six weeks or more in the previous 12 months. 

An April 2012 pain treatment note documents the Veteran complaining of chronic low back pain that radiated down the posterior thigh and calf to the foot.  There was also numbness and tingling.  Pain was intermittent in the low back and constant in the right leg, though the severity of the pain varied depending on the activity.  

Pursuant to the Board's June 2012 remand, VA afforded the Veteran an examination in September 2012.  After reviewing the Veteran's medical history, the examiner noted that the Veteran did not have any reported flare-ups.  Range of motion testing showed flexion ending at 50 degrees with pain, extension ending at 20 degrees with pain, right and left lateral flexion ending at 25 degrees with pain, and right and left lateral rotation ending at 30 degrees with pain.  The Veteran was able to perform repetitive-use testing with no additional limitation of motion or functional loss.  

Reflex and sensory examinations showed normal findings, and a straight leg test was normal.  The examiner also found that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  Though finding that the Veteran had IVDS of the thoracolumbar spine, the examiner opined that the Veteran had no incapacitating episodes over the previous 12 months due to IVDS.  

The Board again remanded the Veteran's claim in February 2013, again directing that the Veteran be afforded an examination for his spine.  At that time, the Veteran reported suffering from flare-ups that impacted the function of his thoracolumbar spine.  The Veteran described having flare-ups every two weeks, incapacitating him for two week in an easy chair.  The examiner noted the Veteran had records from his physician indicating six weeks out of the year the Veteran is incapacitated.  The incapacitating factor was pain.  During flare-ups, the Veteran's motion remained the same.  Range of motion testing showed flexion ending at 60 degrees with pain, extension ending at 20 degrees with pain, lateral flexion and rotation ended at 20 degrees with pain, bilaterally.  The Veteran was able to perform repetitive-use testing with three repetitions, which did not cause any additional functional loss and additional limitation in motion.  The Veteran's present functional loss was a result of less movement than normal, weakened movement, excess fatigability, and pain on movement.  

Reflex and sensory examinations were again normal, and a straight leg raising test was negative bilaterally.  The examiner found radicular pain due to radiculopathy.  There was constant mild pain in the right and left lower extremities as a result of the sciatic nerve.  The examiner also found that the Veteran had incapacitating episodes over the previous 12 months due to IVDS, having a total duration of at least six weeks.  In a January 2014 addendum, the examiner found that the Veteran's medical history was consistent with the progression that most degenerative conditions follow.  

The Board notes that VA treatment records not mentioned in the instant decision do document diagnoses pertaining to the Veteran's low back disability.  However, they are either redundant of evidence already discussed or do not document any symptoms relevant to the severity of the Veteran's low back disability.  

After a thorough review of the record, a disability rating in excess of 40 percent from September 26, 2003, to February 23, 2011, is not warranted.  As noted earlier, the Veteran is in receipt of the maximum available benefit for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  A higher rating under the General Rating Formula is not warranted unless there is ankylosis present.  The evidence of record for the entire appeal period shows no indication of ankylosis of the thoracolumbar spine.  Therefore, a higher disability rating under the General Rating Formula for Disease and Injuries of the Spine is not warranted for this appeal period. See 38 C.F.R. § 4.71a, DCs 5235-5243.

The Board also finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher disability rating prior to February 24, 2011. 38 C.F.R. § 4.71a, DC 5243 (2015).  There is nothing of record to indicate that any reported flare-ups resulted in physician prescribed bed rest for a duration of time in excess of six weeks within a year, warranting a higher disability rating.

However, the Board acknowledges the February 24, 2012, statement from Dr. S.W.W. VA examiner's report that the Veteran had suffered from incapacitating episodes having a combined duration of at least 6 weeks over the previous year.  This finding was noted and corroborated in the August 2013 VA examination.  Therefore, given that the Veteran had incapacitating episodes that required physician prescribed bed rest and that had a total duration of at least 6 weeks during the 12 months prior to the February 24, 2012, statement VA examination, the Board finds that a disability rating of 60 percent is warranted under DC 5243 for intervertebral disc syndrome as of November 21, 2012.  See Fenderson, supra.  

This effective date is appropriate because it is the earliest date in which it is factually ascertainable that an increase in the Veteran's low back disability occurred. A disability rating in excess of 60 percent is not warranted beginning February 24, 2011, because 60 percent is the highest rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, and there is no evidence of unfavorable ankylosis of the entire spine as required for the next highest rating, a total schedular disability rating, under the General Rating Formula for the spine.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 40 percent for a low back disability prior to February 24, 2011.  As of that date, however, the Board finds that a disability rating of 60 percent, but not higher, is warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Associated Objective Neurologic Abnormalities

As noted above, effective September 23, 2002, the regulations governing the evaluation of spine disabilities were amended.  This amendment included a change in the criteria for evaluating spine disabilities in that it allowed for separate ratings for associated objective neurologic abnormalities to be awarded under the appropriate diagnostic code.  See 38 C.F.R. 4.71a, DC 5293, and Note 2 (2003). This change was continued into the amendments effective September 26, 2003.  38 C.F.R. 4.71a, DC 5235-5242, Note 1 (2015).  Accordingly, the Board will consider whether the Veteran's spine disability had associated objective neurologic abnormalities manifested by radiculopathy of the lower extremities separately from the discussion of whether he is entitled to a rating for his low back disability itself for the period from September 23, 2002, forward.  No separate rating for neurologic abnormalities are available under the spine regulations in place prior to September 23, 2002.  Additionally, the Veteran's neurological symptoms are now compensated through the rating criteria for intervertebral disc syndrome under DC 5293 for that time period.  

The Veteran argues that he is entitled to separate disability ratings for radiculopathy of the sciatic nerve.  Complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee weakened or lost, is rated as 80 percent.  Severe paralysis of the sciatic nerve, with marked muscular atrophy, is rated as 60 percent.  Moderately severe, moderate, and mild incomplete paralysis of the sciatic nerve are rated as 40, 20, and 10 percent, respectively. 38 C.F.R. § 4.124a, DC 8520 (2015). 

The term incomplete paralysis indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree. 38 C.F.R. § 4.124(a), Note (2015).

As noted above, words such as mild, moderate, severe, and pronounced are not defined in the schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2015).

On July 6, 2010, the Veteran submitted a correspondence stating that his back condition had progressively worsened.  He described increased symptoms which included pain and numbness that radiated down both legs.  

In an October 28, 2011, correspondence, Dr. S.W.W., the Veteran's treating physician at the VA medical center, opined that the Veteran's sciatic nerve condition was more likely than not secondary to his back condition.  

In a December 2011 statement, the Veteran described the onset of his right leg troubles in the early 1990's.  

An April 2012 pain treatment note documents the Veteran complaining of chronic low back pain that radiated down the posterior thigh and calf to the foot.  There was also numbness and tingling.  Pain was intermittent in the low back and constant in the right leg, though the severity of the pain varied depending on the activity.  VA treatment records from July 2012 document the Veteran's low back disability with "varying sciatica."

At the Veteran's September 2012 VA examination, reflex and sensory examinations showed normal findings, and a straight leg test was normal.  The examiner also found that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  The examiner reiterated that the Veteran had no other signs or symptoms of radiculopathy.  

However, in an August 2013 VA examination, the examiner found radicular pain due to radiculopathy.  There was constant mild pain in the right and left lower extremities as a result of the sciatic nerve.  However, in an October 2013 addendum opinion, the examiner noted that the finding of radiculopathy in the sciatic nerve distribution appeared to be based on the Veteran's own subjective report.  As per the physical examination, there was no sciatic nerve involvement detected on straight leg raise testing.  There were also no neurodeficits noted in terms of strength or reflexes either.  

After a thorough review of the record, the Board finds that there is no justification for assigning separate disability ratings for right or left lower extremity radiculopathy.  In making this determination, the Board notes that the evidence of record during this time period seems to be in conflict.  

On one hand, the Veteran has subjectively reported right leg pain, numbness, and tingling since 2010.  Dr. S.W.W., the Veteran's VA physician, also attributed sciatic to his low back disability.  Additionally, the straight leg raising test was positive over the course of the appeal period in various VA examinations.  However, the Board notes that most mentions of sciatica of record are based on the Veteran's subjective complaints.  The straight leg raising test is indicative of root impingement.  However, it does not necessarily indicate the presence of radiculopathy.  

In contrast, VA examinations in January 2004, November 2010, September 2012, and August 2013, showed no sensory or reflex symptoms or signs of radiculopathy.  Though the August 2013 examiner noted the Veteran had constant mild radicular pain, he later clarified in an October 2013 addendum that the Veteran showed no signs of radiculopathy.  These opinions reflect a comprehensive and factually accurate review of the record and provide a detailed rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  Because of the detailed rationale contained in these examination reports, the Board assigns them great probative weight.  

The Board is cognizant of the Veteran's reports and that they themselves are lay testimony that provides a diagnosis of radiculopathy.  The Board finds these statements to be not competent evidence.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnoses or nexus/causation opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

In this case, the diagnosis of radiculopathy is something that goes beyond mere observation.  It requires it requires medical training and knowledge.  Accordingly, the Board finds that the statements by the Veteran that purport to diagnose radiculopathy that is associated to his low back disability to be not competent evidence.  

Therefore, the preponderance of the evidence is against the award of separate disability ratings for radiculopathy of the lower extremities.  There is no reasonable doubt to be resolved as to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.104, DC 8520 (2015).

Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See id.  

The Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

In this case, the evidence fails to show anything unique or unusual about the Veteran's back disability that would render the schedular criteria inadequate.  The Veteran's main symptoms for his back were complaints of pain, reduced range of motion, and incapacitating episodes.  These symptoms are specifically contemplated in the schedular ratings that were assigned, as discussed above.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.  In reaching this conclusion, the Board does not wish to minimize the impact of the Veteran's service connected disability.  However, the ratings assigned are assigned in recognition that the claimed disabilities causes some interference with the Veteran's employment; if it did not there would not be a basis for a compensable rating.

The Board has also considered Johnson v. McDonald, which requires consideration of the combined effect of the Veteran's multiple service-connected conditions and whether the combined effect is not adequately covered by rating criteria.  In this case, the Veteran is service-connected a low back disability and a gastrointestinal disability.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

There is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact with each other in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

VA will grant entitlement to a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a).

The Veteran has been unemployed since 1990.  

Initially, the Board notes that the Veteran does not meet the schedular criteria for consideration of a TDIU prior to February 24, 2011.  Up until that date, the Veteran was only in receipt of a 40 percent disability rating for his low back disability.  He was not in receipt of any other compensable disability rating at this time.  Therefore, TDIU is not warranted for this period on a schedular basis.  

The Board must also consider whether referral for extraschedular consideration is warranted at any time prior to February 24, 2011.  Such consideration is warranted when a Veteran fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a).  Under section 4.16(b), the extraschedular provision, it must be shown that the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities; see 38 C.F.R. § 4.16(b) (2015).

In this regard, the Board cites to an SSA disability decision from April 1996, which noted the Veteran's back disability was severe.  However, the decision specified that this disability did not render the Veteran unemployable.  In an August 2010 statement, the Veteran argued that he was unemployable due to his service-connected back condition.  In support of his claim, the Veteran cited to the April 1996 SSA decision that found there were currently no jobs which exist in significant numbers which the Veteran could perform.  He subsequently submitted a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability in October 2010, arguing that his low back disability rendered him unemployable.  

Regarding the April 1996 SSA decision that found the Veteran unemployable, the Board notes that this decision was only based in part on the Veteran's service-connected back disability.  Specifically, the decision found the Veteran's low back disability severely impaired the Veteran's function.  However, the decision noted that these impairments were not disabling according to SSA regulations.  SSA found that the Veteran's combined impairments of low back pain and arthritis did not prevent him from performing a full range of light work activity.  In making this finding of unemployability, the SSA Administrative Law Judge noted the Veteran's non-service-connected affective disorder and the Veteran's age, both factors the Board may not consider in deciding the Veteran's claim of entitlement to a TDIU.  

Therefore, the evidence does not support entitlement to TDIU on an extraschedular basis prior to February 24, 2011, when the Veteran's low back disability was rated as 40 percent disabling.  The Veteran's low back disability was not so severe as to have rendered the Veteran incapable of obtaining and maintaining a substantially gainful occupation consistent with his education and work experience during this period.  As such, referral for extraschedular consideration for TDIU benefits is not warranted. See 38 C.F.R. § 4.16(b).

Effective February 24, 2011, the Board is granting a 60 percent disability rating for the Veteran's low back disability.  This rating alone makes the Veteran eligible on a schedular basis for a TDIU.  The Board must thus determine whether the Veteran's service-connected disabilities, which include a noncompensably-rated gastrointestinal disability, render the Veteran unable to secure or follow substantially gainful employment.  

In support of the Veteran's claim is a July 2012 VA primary care note, in which Dr. S.W.W., the Veteran's VA physician, opined that the Veteran was unemployable due to his chronic pain from his degenerative disc disease of the spine.  

In contrast, at the September 2012 VA examination for the Veteran's spine, the examiner opined that the Veteran's low back disability did cause some functional impairment, impacting some physical employment.  However, the examiner found that the Veteran's degenerative disc disease did not impair sedentary employment.  This finding was corroborated in an August 2013 examination, in which the examiner concluded that the Veteran's thoracolumbar spine condition did not impact his ability to work.  The examiner elaborated in an October 2013 addendum opinion by finding that the Veteran's back disability was less likely as not of a severity such that it precluded him from being able to secure or follow a substantially gainful occupation.  

The Board affords these opinions great probative weight.  These opinions reflect a comprehensive and factually accurate review of the record and provide a detailed rationale based on the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an opinion is adequate where it includes a detailed description of the disability, takes into consideration the relevant history of the disability, and is supported by an analysis that the Board can weigh against other evidence).  They unanimously find that the Veteran's low back disability does not preclude sedentary employment.  These findings are corroborated by the Veteran's reports that the severity of his flare-ups is determined by the activity which caused them.    

In this regard, it is important for the Veteran to understand that his high evaluation is a clear indication that he has a problem with his back; this does not always indicate unemployment caused by the problem.  If the Veteran did not have a problem with the back, there would be no basis for the current evaluations, let alone higher evaluations.  The best medical evidence in this case simply does not support the claim, and provides evidence against the claim. 

Accordingly, after thoroughly considering the evidence of record, the Board finds that the Veteran was not unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  There is no reasonable doubt to be resolved as to this issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.16.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran.  

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

With regard to the issues decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as private treatment records and records from the Social Security Administration (SSA).  Also, VA afforded the Veteran a relevant examinations and opinions in over the course of the appeal periods.  That resulting reports describe the Veteran's disability, reflect consideration of the relevant history, and provide an adequate rationale for the conclusions reached.  The Board finds the reports collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Board also finds substantial compliance with the Board's February 2013 remand directives.  In that remand, the Board directed the RO to afford the Veteran an examination to assess the current severity of the Veteran's back disability, to include provide a retrospective assessment of the Veteran's back disability and an opinion regarding the Veteran's TDIU claim.  The Veteran was afforded this examination in August 2013, and addendum opinions were obtained in October 2013 and January 2014 to ensure compliance with the February 2013 remand directives.  The Board also directed that additional development of the record be completed and that supplemental notice under the VCAA be provided to the Veteran.  These actions have all been completed.  Thus, there has been compliance with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

ORDER

Entitlement to a disability rating of 40 percent, but no higher, for a low back disability prior to September 27, 2000, is granted.  The Board finds that an increased disability rating of 40 percent, but no higher, is warranted for the Veteran's low back from March 27, 1991, to September 26, 2000,

Entitlement to a disability rating in excess of 40 percent for a low back disability from September 27, 2000, to February 24, 2011, is denied.

Entitlement to a disability rating of 60 percent, but no higher, for a low back disability is granted beginning February 24, 2011.  

Entitlement to separate ratings for bilateral radiculopathy of the lower extremities is denied.  

Entitlement to a TDIU is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


